DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claim(s) 2-3 directed to a tab forming method non-elected without traverse.  Accordingly, claim(s) 2-3 have been cancelled.

Allowable Subject Matter
Claim(s) 1 is allowed.
As Per Claim 1, the claim recites a tab forming apparatus in a tabbed electrode sheet producing apparatus for moving, in one direction, an original sheet including an electrode portion and an ear portion, the tab forming apparatus comprising:
 a laser emission device configured to apply a laser beam to the moving ear portion to cut out a tab connected to the electrode portion and to separate the ear portion from the electrode portion, wherein the ear portion, from which the tab has been cut out, is separated 
 an ear portion collection portion configured to collect the long strip-shaped ear portion in synchronization with the movement of the original sheet, while applying tension to the long strip- shaped ear portion that has been separated from the electrode portion, wherein the electrode portion is a portion of a long metal foil to which an active material layer is applied along a longitudinal direction of the long metal foil,
the ear portion is a portion of the long metal foil to which the active material layer is not applied, and the ear portion is formed between the electrode portion and a side end edge of the metal foil, and when the long strip-shaped ear portion that has been separated from the electrode portion while the tab is being cut out from the ear portion with the laser beam is taken up so as to move over the ear portion separating portion, a non-zero take-up angle occurs at the irradiation point between the moving plane of the electrode portion and the long strip-shaped ear portion so as to physically separate the long strip-shaped ear portion from the electrode portion at the irradiation point.
	Applicant discloses the benefits of the invention in that while the original sheet is continuously fed, the tab can be continuously cut out with the laser beam.
Kim (US 2016/0263705) and Aoki (2006/0118529) disclose all limitations of the invention except when the long strip-shaped ear portion that has been separated from the electrode portion while the tab is being cut out from the ear portion with the laser beam is taken up so as to move over the ear portion separating portion, a non-zero take-up angle 
	Not only does the primary reference not teach the recited claim limitation(s), but also it would not have been obvious to one with ordinary skill in the art to make any sort of modification/combination to the reference in order to reach at the claimed invention to achieve the recited benefits. After completing a thorough search, the claim(s) and all dependent claims are deemed allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761        

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761